NORRIS, Judge
(concurring in the result):
I concur in the result, particularly with the conclusion that Appellant waived the multiplicity issue he now raises, as well as with the decision to grant no relief for post-trial delay. However, unlike the majority, I am not “moved to address multiplicity and its sibling, unreasonable multiplication of charges, in light of the record and new case law affecting those subjects.” Waiver is the “intentional relinquishment or abandonment of a known right.” United States v. Olano, 507 U.S. 725, 733, 113 S.Ct. 1770, 123 L.Ed.2d 508 (1993). When an appellant intentionally waives a known right at trial, it is extinguished and may not be raised on appeal. United States v. Gladue, 67 M.J. 311, 313 (C.A.A.F. 2009). In this case, Appellant signed a pretrial agreement in which, inter alia, he agreed not to raise a motion pursuant to R.C.M. 905, 906, or 907. One of the motions listed in R.C.M. 907 is a motion to dismiss for multiplicity. R.C.M. 907(b)(3)(B). When going over the terms of the pretrial agreement on the record, the military judge specifically asked the defense counsel if Appellant, by agreeing to this provision, was giving up his right to request dismissal on the grounds of multiplicity, and the defense counsel responded in the affirmative. (R. at 102.) The military judge further asked defense counsel if he had discussed the effect of this waiver with Appellant, and the response was again in the affirmative. Id. As the majority opinion recognizes, these facts constitute waiver of the issue now being appealed. That being the case, I see no reason for the further analysis and discussion contained in the majority opinion.